Case 2:19-cv-10385-PSG-MRW Document 21-1 Filed 07/07/20 Page 1 of 3 Page ID #:279




    1 HAILYN J. CHEN (State Bar No. 237436)
      hailyn.chen@mto.com
    2 ASHLEY D. KAPLAN (State Bar No. 293443)
    3 ashley.kaplan@mto.com
      MUNGER, TOLLES & OLSON LLP
    4 350 South Grand Avenue
    5 Fiftieth Floor
      Los Angeles, California 90071-3426
    6 Telephone: (213) 683-9100
    7 Facsimile: (213) 687-3702
    8 Attorneys for Defendant THE REGENTS
    9 OF THE UNIVERSITY OF
      CALIFORNIA
   10
   11                      UNITED STATES DISTRICT COURT
   12        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   13
   14 JOHN DOE,                                   Case No. 2:19-CV-10385-PSG-MRW
   15           Plaintiff,                        DECLARATION OF ASHLEY D.
   16        vs.                                  KAPLAN IN SUPPORT OF REPLY
                                                  IN SUPPORT OF MOTION TO
   17 THE REGENTS OF THE
                                                  DISMISS FIRST AMENDED
      UNIVERSITY OF CALIFORNIA; and
   18 DOES 1-20, inclusive,                       COMPLAINT
   19              Defendants.                    [Filed concurrently with Defendant’s
   20                                             Reply in Support of Motion to Dismiss
                                                  Plaintiff John Doe’s First Amended
   21
                                                  Complaint and Defendant’s Request for
   22                                             Judicial Notice]
   23
                                                  Judge: Hon. Philip S. Gutierrez
   24                                             Date: July 20, 2020
                                                  Time: 1:30 P.M.
   25
                                                  Courtroom: 6A
   26
   27
   28
                                                                        2:19-CV-10385-PSG-MRW
        DECLARATION OF ASHLEY D. KAPLAN IN SUPPORT OF REPLY IN SUPPORT OF MOTION TO DISMISS
                                    FIRST AMENDED COMPLAINT
Case 2:19-cv-10385-PSG-MRW Document 21-1 Filed 07/07/20 Page 2 of 3 Page ID #:280




    1                     DECLARATION OF ASHLEY D. KAPLAN
    2        I, Ashley D. Kaplan, declare as follows:
    3        1.     I am an attorney at Munger, Tolles & Olson LLP, counsel for The
    4 Regents of the University of California in this matter. I have personal knowledge of
    5 the matters stated in this declaration and would testify truthfully to them if called
    6 upon to do so.
    7        2.     Attached as Exhibit A is a true and correct copy of The University of
    8 California’s Policies Applying to Campus Activities, Organizations, and Students-
    9 Appendix E: Sexual Violence and Sexual Harassment Student Adjudication
   10 Framework, dated January 1, 2016.
   11        I declare under penalty of perjury under the laws of the United States of
   12 America that the foregoing is true and correct and that this declaration was executed
   13 on July 7, 2020, at Los Angeles, California.
   14
                                                         /s/ Ashley D. Kaplan____________
   15                                                     Ashley D. Kaplan
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                               -1-                      2:19-CV-10385-PSG-MRW
        DECLARATION OF ASHLEY D. KAPLAN IN SUPPORT OF REPLY IN SUPPORT OF MOTION TO DISMISS
                                    FIRST AMENDED COMPLAINT
Case 2:19-cv-10385-PSG-MRW Document 21-1 Filed 07/07/20 Page 3 of 3 Page ID #:281




    1                           CERTIFICATE OF SERVICE
    2        The undersigned hereby certifies that a copy of the foregoing document was
    3 filed electronically on July 7, 2020. Therefore, this document was served on all
    4 counsel who are deemed to have consented to electronic service.
    5
    6                                                       Ashley D. Kaplan
    7                                                     ASHLEY D. KAPLAN

    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                               -2-                      2:19-CV-10385-PSG-MRW
        DECLARATION OF ASHLEY D. KAPLAN IN SUPPORT OF REPLY IN SUPPORT OF MOTION TO DISMISS
                                    FIRST AMENDED COMPLAINT
